Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species G, Fig. 7, in the reply filed on 11/8/2022 is acknowledged.
Applicant indicates that all of claims 21-34, as amended, read on the elected species.  However, the examiner does not find the elected species, shown in either Figs. 3 or 7, to include an anchor nut (claim 23) nor the fastener encapsulated in concrete (claims 24 and 34).  But, for the purposes of examination the election will be considered as including all of claims 21-34.  Claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: as noted above, the examiner does not find support for the elected species, as shown in Fig. 3 or 7, in combination with the anchor nut.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the anchor nut in combination with the species of Fig. 7 and, the species of Fig. 7 encapsulated in concrete must be shown or the features canceled from the claims.  And, the second head having a larger different shape than the first must also be shown or the feature canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 27 is indefinite because it is claiming the same subject matter as amended claim 1.  Claims 32-33 are indefinite because they contradict the location of the second head portion relative to the location introduced in claim 29; claim 29 defines the second head on the second shank portion whereas claim 32 defines it as separated by the second shank portion and, claim 33 defines it as comprises the seat.  The claims were examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shamah (US 4,883,396) in view of Dayton (US 8,529,178).  In considering the embodiments shown in Figs. 7 and 8, Shamah discloses a fastener (10) comprising: a standoff portion (12) including a first head portion (28, 30) separating the standoff portion into first and second shank portion; the first head having a hexagonal key shape capable of accepting torque from a driver on a drive axis;  a seat (22) between a second shank portion and a screw portion (14a) and the second shank portion between the seat and the first head portion; a second threaded portion on the first shank portion receiving an anchor nut (32); the seat is shown with a diameter larger than the shank portions and first head portion; a second head portion (26) having a hexagonal key shape comprising the seat is formed on the second shank portion and separated from the first head by the second shank portion.  Shamah shows the screw portion with a fluted lead end but does not disclose the screw portion having lobes.  Dayton discloses a screw portion (54) with lobes (at 66) in addition to a fluted lead end (at 68).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to provide the screw portion Shamah with lobes as disclosed in Dayton in order to facilitate a thread formation.  
In regards to claim 24, Shamah teaches the anchor nut can be encompassed by a filler (44) but, is silent on the material of the filler.  Before the effective filing date of the claimed invention it would have been an obvious matter of design choice to make the filler of concrete to encapsulate the nut because the purpose of the filler is to conceal the nut for appearances purposes and concrete would provide a proper appearance when the wall (18) is concrete.

Allowable Subject Matter
Claims 30-31 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677